Order issued 1)ecember 13, 2012




                                             In The
                                Qtiiirt uf Aipiah
                        fiftI! h5trirt nf LXa at 1aI1as
                                     No. 05-12-01461-CV


IN RE PROSPER STORAGE, GP, INC., PROSPER STORAGE, LP, MEHRDAD GIIANI,
    MG INTERNATIONAL MENSWEAR, INC., NO.2, AND NAZNAT, LP, Relators


                 Original Proceeding from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-01261-C


                                         ORDER
                        Before Justices Moseley. FitzGerald. and Myers

       Based on the Courts opinion of this date, we DENY relators’ petition for writ of mandamus.

We ORDER that relators bear the costs of this original proceeding.



                                                               I          -


                                                          ____4      -




                                                              ).


                                                               F11ZGERLD

                                                 /
                                                C